AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the_                                     FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                     Eastern District of Washington                  EASTERN DISTRICT OF WASHINGTON


                MICHAEL SCOTT HARRIS,
                                                                                                      Aug 16, 2019
                                                                     )                                    SEAN F. MCAVOY, CLERK
                             Petitioner                              )
                                v.                                   )       Civil Action No. 4:19-CV-5156-SAB
                     SHERI M. MILLER,                                )
                                                                     )


                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Petitioner's construed Motion to Voluntarily Dismiss (ECF No. 5) is GRANTED. Petitioner's Petition is DISMISSED
’
              WITHOUT PREJUDICE pursuant to Federal Rule of Civil Procedure 41(a).




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                Stanley A. Bastian                                           on a construed Motion to Voluntarily
      Dismiss (ECF No. 5).


Date: August 16, 2019                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                          (By) Deputy Clerk

                                                                            Penny Lamb
